DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2020 has been entered.

Response to Amendment
The amendment filed on August 6, 2020 cancelled no claims.  No claims were amended and no new claims were added.  Thus, the currently amended claims addressed below are claims 1-18, 20, and 21.

Allowable Subject Matter
Claims 1-18, 20, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art that discloses utilizing customer relationship management (CRM) protocol within one or more brick and mortar retailers (BMR) for a , events concerning the customers based on the received locations, the events including at least one of: departments or sections of the one or more BMR visited, amounts of time spent in the visited departments or sections, products near which the amounts of time was spent, and the products handled by the customers, and analytics based on the events, the analytics including at least one of: patterns representing movement through the one or more BMR, amounts of time spent in the one or more BMR, sections of the one or more BMR that attract a greatest number of customers, and sections of the one or more BMR in which the customers spend the greatest amount of time; creating and maintaining, by the system based on the analytics, the CRM engagement plan for each of the plurality of customers and generating an interface for display the customer relationship management engagement plan and one or more representations of the analytics (See the prior art of Ogasawara  .  
However, the examiner has been unable to find additional prior art that would be obvious to combine with the above cited references and discloses that the tracking is performed until all recognized wireless devices are no longer present in the one or more brick and mortar retailers and then determines analytics based on the plurality of customers and these specific events, correlates the tracked events to customer spending by the plurality of customers, and to respective marketing campaigns; and compares the analytics determined during a period when the respective marketing campaign is in effect and during a corresponding period when the marketing campaign is not in effect.  Thus, the claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621